           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

                                        )
 DAVID HENEGAR,                         )
                                        )
      Plaintiff,                        )
                                        )
 v.                                     )
                                        )
 GEORGIA CORRECTIONAL HEALTH, LLC,      )
 AUGUSTA UNIVERSITY, AUGUSTA            )
 UNIVERSITY HEALTH, AUGUSTA             )               Case No.
 UNIVERSITY MEDICAL CENTER, INC., BILL )
 NICHOLS, SHARON LEWIS, CINDY MCDADE, )                 4:18-cv-00192-HLM
 CHARLES BURKE, SHERIE L. LEE, NURSE    )
 MELTON, UNKNOWN MEDICAL PROVIDERS, )
 WARDEN PAMELA BALLINGER,               )
 LIEUTENANT STROH, SERGEANT KEITH,      )
 UNKNOWN CORRECTIONAL OFFICERS,         )
 CORNERSTONE MEDICAL CENTER, CHI        )
 MEMORIAL, JOHN OWENSBY, CARRIE         )
 PRITCHETT, MEGAN ARTHUR, and the STATE )
 OF GEORGIA,                            )
                                        )
      Defendants.                       )
                                        )

CONSENT MOTION FOR EXTENSION OF TIME TO SERVE AND FILE
            ANSWER OR MOTION TO DISMISS

      DEFENDANTS Cornerstone Medical Center, Carrie Pritchett, and Megan

Arthur (collectively “Movants”), through counsel and with the consent of the

Plaintiff, respectfully submit this Motion for an extension of time to answer or

                                      -1-
otherwise respond to the amended complaint in this action, showing the Court as

follows:

1.    The docket indicates that Movants were purportedly served with the first

amended complaint on Saturday, September 15,2018, making their answer or motion

to dismiss due on Tuesday, October 9, 2018.

2.    A question has arising regarding whether Movants were actually served as

reflected in the docket, and Plaintiff has agreed to give Movants an additional two

weeks to investigate this service of process issue and to prepare their answer or

motion to dismiss.

3.    Therefore, with the consent of Plaintiff, Movants request that the time for

them to answer or otherwise respond to the amended complaint be extended through

and including October 23, 2018.

      WHEREFORE, Movants request that the Court grant this Motion and extend

the time for them to answer or otherwise respond to the amended complaint through

and including October 23, 2018. A proposed order is attached hereto as Exhibit “A.”



                          [signature on following page]




                                        -2-
This 5th day of October, 2018.

                                    Respectfully submitted,

                                    COLES BARTON LLP


                                     /s/ Aaron P.M. Tady
                                    Matthew S. Coles
                                    Georgia Bar Number 178020
                                    Aaron P.M. Tady
                                    Georgia Bar Number 696273
                                    Attorneys for Defendants Cornerstone
                                    Medical Center, Carrie Pritchett, and
                                    Megan Arthur
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
mcoles@colesbarton.com
atady@colesbarton.com




                                     -3-
                           CERTIFICATE OF SERVICE

       This is to certify that on this day, the __ day of October, 2018, I electronically
filed the within and foregoing Motion for Extension of Time to Serve and File
Answer or Motion to Dismiss and have served all parties who have appeared in this
case using the CM/ECF System, which will automatically generate an e-mail
notification of such filing to all the attorneys of record listed with the Clerk of Court.

      This 5th day of October, 2018.


                                          /s/ Aaron P.M. Tady
                                         Attorney for Defendants Cornerstone
                                         Medical Center, Carrie Pritchett, and
                                         Megan Arthur
COLES BARTON LLP
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
mcoles@colesbarton.com
atady@colesbarton.com




                                           -4-
